Name: Commission Regulation (EEC) No 779/92 of 27 March 1992 re-establishing the levying of customs duties on products of category 37 (order No 40.0370), originating in Pakistan, to which the preferential tarriff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 31 . 3. 92 Official Journal of the European Communities No L 84/17 COMMISSION REGULATION (EEC) No 779/92 of 27 March 1992 re-establishing the levying of customs duties on products of category 37 (order No 40.0370), originating in Pakistan, to which the preferential tarriff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 37 (order No 40.0370), originating in Pakistan, the relevant ceiling amounts to 386 tonnes ; Whereas on 27 February 1992 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3387/91 of 3 December 1991 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 3 April 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No ^(urut)1^ CN code Description 40.0370 37 5516 11 00 Woven fabrics of artificial staple fibres tonnes 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation as last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 84/18 Official Journal of the European Communities 31 . 3 . 92 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1992. For the Commission Christiane SCRIVENER Member of the Commission